Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 02/26/2019 has been considered by Examiner and made of record in the application file.

3.	Claims 1-38 cancelled.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 39-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 39 recites the limitation "…the second interface…" in line 20; the term “second interface" is not previously presented in the claim. There is insufficient antecedent basis for this limitation in the claim. 

Claims 40-45 depend on claim 39. Therefore the rejection of claims 40-45 are rejected the same as the rejection of claim 39 set forth above.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 39-58 are rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al. (WO2016/030572 hereinafter, “Vilermo”; provided by the Applicant’s IDS filed on 02/26/2019) in view of Skaaksrud et al. (U.S. PUB. 2016/0232488 hereinafter, “Skaaksrud”).

Consider claim 39, Vilermo teaches a system, comprising: a first wireless interface device for wirelessly communicating with a first mobile device to receive identification information associated with the first mobile device (figs. 1 and 4, page 9, lines 14-20 i.e., "the controller 7 uses the Bluetooth transceiver 10 to scan and search  page 10 lines 12-17: "For example, the controller 7 can receive content via the transceiver 10 from a first user's mobile device 4a-f and can send this to one or more of the output devices 8e-h depending on the determined position of the user 3a-d associated with that mobile user device. For instance, the controller 7 may associate the
device identification transmitted by the mobile user device 4a-f when sending the content to the transceiver 10 with the device identification communicated in the AoA signals."), the first wireless interface device being associated with a first zone of an interior of a vehicle (the Bluetooth transceiver (fig. 1, 10) can be configured to be associated with the seating area of the car, i.e. a fist zone of the interior of the vehicle. It should be noted that the claim does not require a technical association e.g. by storing an association of the wireless interface with a zone identifier.); a first output device associated with the first zone (figs. 1 and 4, page 10, lines 7-10 i.e., output means associated with the seating space (first zone) of the car i.e., "At step 4.6, based on the determined seat sa-d of each user 3a-d of the one or more mobile user devices 4a-f,  transmitted by the mobile user device 4a-f when sending the content to the transceiver 10 with the device identification communicated in the AoA signals."; fig. 3, page 8, lines 12-15 i.e., "The transceiver 12 transmits the AoA signal and can also receive command signals from the transceiver 10 of the car. The tags 6a-f are configured to transmit the AoA signals as Bluetooth LE (low energy) signals."), to associate the first mobile device with the first zone and to direct data received from the first mobile device via the first data interface device to the first output device (fig. 5, page 11, lines 8-9, depending on the determined seating position of the user the audio output is provided to the entire seating area of the car i.e., step 5.7: "At step 5.7, the controller 7 determines whether the determined seat sa-d of the user of the first user device is the driver's seat 5a."; fig. 5, page 11, lines 26-32 i.e., step 5.9: "At step 5.9, in response to determining that the seat sa-d of the user of the first device is the driver's seat 5a, the controller 7 sends the received content to all of the output devices 8e-h. In other words, received audio content is sent to all of the car speakers and/or received visual content is sent to all of the car displays."); a wireless interface device for 
Vilermo does not explicitly show that a first and second wireless interface device for wirelessly communicating with a first and second mobile device to receive identification information associated with the first and second mobile device respectively.
In the same field of endeavor, Skaaksrud teaches a first and second wireless interface device for wirelessly communicating with a first and second mobile device to receive identification information associated with the first and second mobile device respectively (pages 12-13 [0159] and page 24 [0291]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, a first and second 

Consider claim 40, Skaaksrud further teaches wherein one or both of the first wireless interface device and the second wireless interface device is operable according to a close-range wireless communication protocol (pages 12-13 [0159]).  

Consider claim 41, Skaaksrud further teaches wherein one or both of the first wireless interface device and the second wireless interface device is operable to wirelessly communicate by electromagnetic induction (page 7 [0092]).  

Consider claim 42, Vilermo further teaches wherein one or both of the first data interface device and the second data interface device comprises a wireless data interface (page 11, lines 1-6). 

Consider claim 43, Skaaksrud further teaches wherein one or both of the first data interface and the second data interface is an ad hoc wireless network (page 5 [0068]).  

Consider claim 44, Vilermo further teaches wherein one or both of the first data interface device and the second data interface device comprises at least one wired data interface (page 11, lines 1-6).  



Consider claim 46, the previous rejections of claim 39 apply mutatis mutandis to corresponding claim 46.

Consider claim 47, the previous rejections of claim 46 apply mutatis mutandis to corresponding claim 47.

Consider claim 48, the previous rejections of claim 39 apply mutatis mutandis to corresponding claim 48.

Consider claim 49, Vilermo further teaches wherein the data received from the first mobile device is directed to the first output device in dependence on the association of the first mobile device with the first zone (page 9, lines 14-20).  

Consider claim 50, Vilermo further teaches wherein the data received from the second mobile device is directed to the second output device in dependence on the association of the second mobile device with the second zone (page 9, lines 14-20).  



Consider claim 52, Vilermo further teaches wherein the first data interface device is a first wireless data interface device, and the method comprises pairing the first mobile device with the first wireless data interface device in dependence on the identification information associated with the first mobile device (page 11, lines 26-32).  

Consider claim 53, Vilermo further teaches wherein associating the second mobile device with the second zone comprises storing the identification information associated with the second mobile device in association with the second zone (page 11, lines 26-32).  

Consider claim 54, Skaaksrud further teaches wherein the second data interface device is a second wireless data interface device, and the method comprises pairing the second mobile device with the second wireless data interface device in dependence on the identification information associated with the second mobile device (pages 12-13 [0159]).  

Consider claim 55, Vilermo further teaches wherein directing the data received from the first mobile device to the first output device comprises determining the identification information associated with the first mobile device and directing the data in dependence on the determining (page 10, lines 12-17).  



Consider claim 57, Vilermo further teaches wherein the data received from one or both of the first mobile device and the second mobile device comprises image data; and the method comprises outputting images predominantly to one or more occupants of one or both of the first zone and the second zone, respectively (page 10, lines 12-17).  

Consider claim 58, the previous rejections of claim 48 apply mutatis mutandis to corresponding claim 58.

Conclusion

8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building

Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649